 

Exhibit 10.8

[g201711151837348467924.jpg]

December 9, 2016,

Russell Mellott

2177 Twining Road

Newtown, PA 18940

Dear Russ,

I am very pleased to offer you the position of Senior Vice President, Chief
Revenue Officer, based out of our Princeton, NJ office, reporting to me.

Your starting annualized base salary will be $300,000 payable on a semi-monthly
basis. In addition to your base salary, subject to your signing the Model N
variable compensation plan in effect for each fiscal year of your employment,
you will be eligible to receive variable compensation in accordance with the
applicable plan. Signing each year’s plan is a condition of your employment. We
anticipate that your initial total targeted variable compensation on an
annualized basis will be approximately $250,000, before taxes at 100% of
achievement of your personal assignment under the Model N variable compensation
plan for the current fiscal year, which will be sent to you following acceptance
of this offer.

I will recommend to the Compensation Committee of our Board of Directors that
you be granted Restricted Stock Units (“RSUs”) with a value of $550,000 USD and
Performance-Based RSUs (“PB-RSUs”) with a value of $550,000 USD of Model N, Inc.
through our Equity Incentive Plan. The RSUs are time based and vest over a
four-year period with 25% vesting on each annual anniversary of the 15th day of
the second month of the quarter of your start date. The PB-RSUs vest over a
three-year period with 50% vesting on the second and third annual anniversary of
February 15, 2017.

In addition, I will also recommend to the Compensation Committee that you be
granted additional RSUs with a value of $100,000 USD that vest over a
three-month period commencing on February 15, 2017 with 100% vesting on May 15,
2017.

We will provide additional details on the three grants upon Compensation
Committee approval.

In addition, as an employee of Model N, you will be eligible to participate in
our Employee Stock Purchase Program (ESPP).   The ESPP offers employees the
opportunity to purchase Model N stock at a 15% discount using post-tax payroll
deductions. Enrollment into the program occurs twice a year in February and
August.

You are also eligible for employee benefits starting on your first day. More
information will be sent to you following acceptance of this offer.

As a Model N employee, you will be expected to sign and comply with an employee
proprietary information and invention agreement which requires, among other
provisions, confidentiality, the assignment of patentrights to any invention
made during your employment at Model N and non-disclosure of proprietary
information.

While you render services to Model N, you also will not assist any person or
organization in competing with Model N, in preparing to compete with Model N, or
in hiring any employees of Model N.

Model N, Inc. | 1600 Seaport Boulevard, Suite 400, Redwood City, CA 94063 | P:
650.610.4600 | F: 650-610-4699 | www.modeln.com

--------------------------------------------------------------------------------

 

This offer is subject to your submission of an I-9 form and satisfactory
documentation respecting your identification and right to work in the United
States no later than (3) days after your employment begins. The offer is also
contingent on approval by the Compensation Committee and satisfactory completion
of reference checks and a background check, which we will initiate with your
permission after receiving your acceptance.

As an employee, you may terminate employment at any time and for any reason
whatsoever with notice to Model N. We request that in the event of resignation,
you give the company two weeks’ notice. Similarly, Model N may terminate your
employment at any time and for any reason whatsoever, with or without cause or
advance notice. If you are terminated for any reason other than “for cause”
before the first annual anniversary of your employment start date, Model N will
give you 90 days notification. In addition, if you are terminated for any reason
other than “for cause” before the first annual anniversary of your employment
start date, Model N will vest 25% of your RSU grant and subject to satisfactory
performance, 25% of your PBRSU grant. Furthermore, this mutual termination of
employment supersedes all our prior written and verbal communication with you
and can only be modified by written agreement signed by you and Model N. In
addition, we will enter into our standard form Change in Control and Severance
Agreement with you, which provides for (i) acceleration of equity vesting in the
event of a change in control of Model N and (ii) continuation of base salary and
benefits for six months post-termination, in each case, subject to and as
further described in such agreement.

We are currently forecasting your start date as January 3, 2017.

To indicate your acceptance of this offer, please sign and date this letter and
return it to Model N. For your convenience, you may sign electronically via
DocuSign, or you may scan and email your signed letter (both pages) to Amelia
Generalis at ageneralis@modeln.com, or fax the letter back to Human Resources at
(650) 2-5814. This offer will expire at the end of day on December 12, 2016.

[Remainder of Page Intentionally Left Blank]

Model N, Inc. | 1600 Seaport Boulevard, Suite 400, Redwood City, CA 94063 | P:
650.610.4600 | F: 650-610-4699 | www.modeln.com

--------------------------------------------------------------------------------

 

I look forward to your favorable reply and to an exciting and productive working
relationship.

 

Sincerely,

 

/s/ Zack Rinat

 

January 3, 2017

Zack Rinat

 

Proposed Start Date

Founder, Executive Chairman and

 

 

Chief Executive Officer

 

 

Model N, Inc.

 

 

 

 

 

/s/ Russell Mellott

 

December 9, 2016

Accepted

 

Date

 

Model N, Inc. | 1600 Seaport Boulevard, Suite 400, Redwood City, CA 94063 | P:
650.610.4600 | F: 650-610-4699 | www.modeln.com